Citation Nr: 0701010	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-38 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for psoriasis, to 
include as secondary to PTSD or herbicide exposure.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from February 1968 to February 
1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas where the RO denied service connection for bilateral 
hearing loss, tinnitus, PTSD and psoriasis.  

The veteran requested a hearing, but withdrew his hearing 
request in November 2006. 

The issue of service connection for psoriasis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. There is no competent medical evidence of a bilateral 
hearing loss disability for VA purposes.

2.  There is no evidence of tinnitus in-service or for more 
than thirty years post-service; the competent evidence shows 
that tinnitus is not related to service.

3.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§  3.303, 
3.385 (2006).

2. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process. It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well- 
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of March 2003 and February 
2005 letters to the veteran.  These letters informed him of 
the requirements to establish service connection for his 
claimed disabilities.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to these claims to VA.  The initial VCAA 
notification was issued prior to the initial adverse decision 
in August 2003.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The February 2005 VCAA notification informed him of 
the requirements to establish secondary service connection 
and of evidentiary requirements necessary to establish a 
stressor for a post-traumatic stress disorder disability.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claims, but was not 
provided with notice of the type of evidence necessary to 
establish the degree of disability and an effective date.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the his claims for service connection, no 
disability rating or effective date will be assigned and 
there is no prejudice to the veteran. 

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the veteran from the Agency 
of Original Jurisdiction (AOJ).  In addition, a complying 
notice need not necessarily use the exact language of the 
controlling statute or regulation specifying VA's notice 
obligations, so long as that notice properly conveys to a 
claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the veteran in 
this case and the above analysis, the Board finds that VA 
notification letters were in substantial compliance with the 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) as these documents, 
read as a whole, fulfilled the essential purposes of the 
VCAA.  Id. at 130.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO obtained the veteran's service medical records, 
private treatment records and VA treatment records.  As all 
identified treatment records pertinent to the issue decided 
below have been incorporated into the claims file, the Board 
finds that further development for these records is not 
warranted in order to make an equitable determination.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has had several VA examinations.

Based on the above analysis, the Board concludes that further 
development of the evidence is not required.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The 'harmless error doctrine' is applicable 
when evaluating VA's compliance with the VCAA). Of course, an 
error is not harmless when it 'reasonably affected the 
outcome of the case.'  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); see also Mayfield, supra.  As all 
pertinent evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  The 
notification provided to the veteran in the letters discussed 
above provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim. 38 U.S.C.A. 
5103A.  In addition, as the veteran has been provided with 
the opportunity to present evidence and arguments on his 
behalf and availed himself of those opportunities, appellate 
review is appropriate at this time.  See Bernard, supra. 

Analysis

The veteran seeks service connection for bilateral hearing 
loss, tinnitus, and post-traumatic stress disorder (PTSD).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in-service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in-service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in-
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Bilateral Hearing Loss Disability

The veteran seeks service connection for a bilateral hearing 
loss disability.  In support of his claim, the veteran 
asserts that he was exposed to constant rocket attacks and 
extreme noise on the flight line, resulting in tinnitus which 
is connected to his hearing loss. 

Service medical records do not show a complaint or finding of 
hearing loss or difficulty hearing.

At a March 2003 private audiological examination, the veteran 
reported a history of bilateral tinnitus and hearing loss.  
He also reported that he was exposed to extremely excessive 
noise with no hearing protection in military service and 
excessive noise with hearing protection in his workplace.  
Examination showed normal hearing through 2000 hertz sloping 
to a mild high frequency sensorineural hearing loss 
bilaterally, slightly more pronounced in the right ear.  
Speech reception thresholds were 5 decibels bilaterally.  
Speech discriminations scores in quiet were 96% at 50 
decibels bilaterally.  Speech recognition scores in noise 
were 88% in the right ear and 96% in the left ear at 50 
decibels with a signal to noise ratio of +10 decibels.  The 
report indicated that the veteran may have difficulty 
communicating in challenging listening environments, such as 
a crowd, especially in the right ear.  The report indicated 
that the configuration of the hearing loss was consistent 
with individuals who have been exposed to excessive noise 
with no hearing protection.
   
At a July 2003 VA examination, the veteran reported 
difficulty hearing.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
25
LEFT
5
10
10
15
20







Speech audiometry using the Maryland CNC testing revealed 
speech recognition ability of 98 percent in the right ear and 
of 96 in the left ear.  The examiner stated that the veteran 
had normal hearing and middle ear function bilaterally.  
 
At an October 2006 VA examination, the examiner noted that 
the veteran had normal hearing upon entrance in September 
1967 and upon separation in January 1972.  Upon separation, 
the examiner noted that the veteran did not complain of 
hearing loss.  Upon examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
25
LEFT
5
10
10
15
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear.
The Board notes that, in cases involving claims of 
entitlement to service connection for hearing loss, impaired 
hearing will be considered to be a disability for VA service 
connection purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.  A review of the veteran's 
service medical records does not establish any in-service 
hearing loss at frequencies to 4000 HZ, and the veteran has 
not contended that he was diagnosed with or treated for 
hearing loss during active service.  However, the absence of 
in-service evidence of hearing loss is not fatal to the 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(nowhere do VA regulations provide that a claimant must 
establish service connection through medical records alone).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of § 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

In this case, the VA medical evidence of record does not 
establish bilateral hearing loss for VA purposes.  The 
auditory threshold at the frequencies of 500, 1000, 2000, 
3000, and 4000 hertz is not 40 decibels or greater; nor are 
the thresholds for at least three of these frequencies 26 
decibels or greater; nor is any speech recognition score less 
than 94 percent.  See 38 C.F.R. § 3.385.  Speech recognition 
levels using the Maryland CNC Test in the right ear are 98 
percent and 96 percent in the left ear.  Finally, the July 
2003 VA examiner stated that the veteran's hearing was 
normal.  Therefore, since there is no medical evidence of 
bilateral hearing loss that qualifies as hearing loss 
disability for VA purposes, service connection for a 
bilateral hearing loss disability is not warranted.

The Board recognizes that at a March 2003 private 
audiological examination speech recognition scores in noise 
were 88% in the right ear and 96% in the left ear at 50 
decibels with a signal to noise ratio of +10 decibels.  
However, it is unclear if these levels were assigned using 
the Maryland CNC Test as required by 38 C.F.R. 
§ 3.385.  Therefore, the Board assigns little if any 
probative value to these findings and bases its conclusions 
on the VA audiological examinations applying the Maryland CNC 
Test.  

The Board notes the veteran's argument that he has a current 
bilateral hearing loss disability. While the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record which does not show 
any bilateral hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385.

The preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  As such, the 
benefit of the doubt does not apply, and the claim is denied.  
38 U.S.C.A. § 5107(b).  

Tinnitus

The veteran seeks service connection for tinnitus.  In 
support of his claim, he asserts that he was exposed to 
constant rocket attacks and extreme noise on the flight line 
which resulted in tinnitus. 

Service medical records do not show a complaint or finding of 
tinnitus.

At a July 2003 VA examination, the veteran reported the onset 
of the tinnitus three years ago when he stopped drinking; he 
stated that he only notices it when he goes to bed at night.  
The examiner stated that tinnitus is a subjective complaint 
with no objective means of documenting its presence or 
absence.  The examiner opined that the onset time of the 
subjective condition was so ill-defined that it could not be 
ethically related to any specific incident or condition in 
his life.  

At an August 2005 VA examination, the examiner noted that the 
veteran did not complain of dizziness, or ear, nose and 
throat trouble at his November 1972 separation examination.  
The examiner opined that the veteran's complaint of tinnitus 
is not related to any incident or event in-service.   

A review of the evidence shows that service connection for 
tinnitus is not warranted.  The Board accepts that the 
veteran was exposed to noise in-service and has a current 
diagnosis tinnitus.  38 U.S.C.A. § 1154 (West 2002).  
However, both the July 2003 and August 2005 VA examiners 
stated that the veteran's tinnitus was unrelated to service, 
since he reported its onset in 2000 and his 1972 separation 
examination was normal.  As there is no medical nexus 
relating the current tinnitus to service, service connection 
is denied.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board recognizes that the veteran states that he has 
tinnitus which is due to noise exposure on the flight line in 
Vietnam, and accepts that he is competent to report that he 
experienced tinnitus since service.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).   However, the Board finds the 
opinion of the VA audiological examiners to be more probative 
than the veteran's lay opinion and consistent with the 
record.  The examiners reviewed the claims file and noted 
that there was no reference to tinnitus in service medical 
records.  Additionally, the Board notes that the first 
objective reference to tinnitus in any medical records is in 
2003, more than thirty years after separation. 

In summary, there is no reliable evidence of a chronic 
tinnitus condition since service and there are two competent 
medical opinions finding that tinnitus is not related to 
service.  The silence of the record in proximity to service 
and no initial report of a post-service onset constitute 
negative evidence.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Thus, the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
Consequently, service connection for tinnitus is denied.
Post-Traumatic Stress Disorder (PTSD)

The veteran seeks service connection for PTSD.  In support of 
his claim, the veteran asserts that he was exposed to 
constant rocket attacks while serving in Vietnam. He reported 
seeing body bags and thinking he would be next.  He also 
recalled watching a C-47 plane explode as it taxied down the 
runway.  He stated that the entire experience of Vietnam left 
him with nightmares.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 U.S.C.A. § 1154 (West 2002); 
38 C.F.R.§ 3.304(f) (2006).  Under 38 C.F.R. § 4.125(a), the 
diagnosis of PTSD has to conform to the standards set forth 
in the 4th Edition of the Diagnostic and Statistical Manual 
of the American Psychiatric Association (DSM IV) and must be 
supported by the findings on the examination report.  The 
criteria for a diagnosis of PTSD are significantly revised in 
DSM IV.  In particular, the person's response to the stressor 
is no longer based solely on usual experience and response.  
Rather, it is geared to the specific individual's actual 
experience and response.

In a November 2002 letter, N.M, a licensed professional 
counselor, stated that the veteran had been diagnosed with 
PTSD.  The nurse related the veteran's reports that he was in 
Vietnam and handled body bags.  The nurse indicated that the 
veteran displayed many of the symptoms of PTSD, specifically 
feelings of powerlessness, extreme anger, avoidance symptoms, 
fear, multiple relationships, and the abuse of chemical 
substances. 

In July 2003, the veteran submitted a photograph of the 
aircraft that he witnessed burning in-service.  He indicated 
that he was instructed to take this photograph by his 
superiors.  

At a July 2003 VA examination, the veteran reported alcohol 
and cannabis use in Vietnam and stated that he had been self-
medicating himself.  The veteran stated that while stationed 
in Vietnam, he loaded body bags on planes.  He reported 
picking up the stretchers and loading them into the plane, 
but not handling the bodies directly.  He also witnessed a 
few plane crashes in the flight line; one day a plane was 
landing and suddenly burst.  He stated that watching the men 
burn to death in the plane was an upsetting experience.  He 
reported regular nightmares and dreams where he is in Vietnam 
with no ammunition; trouble sleeping; difficulty 
concentrating; and an increased startle response.  He has had 
attempted thoughts of suicide especially when he had been 
drinking.  He denied any manic or psychotic episodes.  
 
Upon examination, the veteran's speech was fluent with normal 
rate, tone and volume.  He had a sad affect and a depressed 
mood; his thought process was logical, goal directed.  He 
denied any suicidal or homicidal ideation.  There was no 
evidence of delusions or hallucinations.  He was diagnosed 
with major depressive disorder, and a history of alcohol and 
cannabis.  The examiner stated that the veteran does suffer 
from major depression and several of his memories from 
Vietnam are probably due to the negative cognition which goes 
with depression.  He does not meet all the criteria for PTSD 
at this time, including the trauma.    

At a March 2005 VA examination, the veteran reported 
recurring dreams when he first returned from Vietnam which 
have subsided; intense sadness; and pain related to the 
current Iraqi War.  He stated that watching the news on 
television causes him to get choked up.  He stated that when 
looking at a fireworks display, he may feel some fear.  He 
also reported difficulty sleeping and poor concentration.  He 
maintained interest and enjoyment in significant activities.  
He felt helpless sometimes when he is unable to control his 
emotions and gets sad or tearful while watching war related 
events on television.  He acknowledge having felt both 
suicidal and homicidal when he was working, but not since his 
retirement.  He denied any impulse control.  

Upon examination, the veteran's mood was euthymic, and his 
affect ranged from tears to smiles appropriate to the content 
of the interview.  His thought processes were coherent and 
logical, and his thought content revealed no unusual 
preoccupation.  There was no evidence of psychosis or 
suicidal intent.  He was awake, alert, and fully oriented.  
His attention and concentration were intact for the serial 
threes, but it took quite a bit of effort for him.  His long-
term and immediate memory functions were intact, but his 
recent memory was somewhat diminished.  His general fund of 
information was good but his judgment was impaired.  His 
diagnosis was depressive disorder, not otherwise specified, 
alcohol abuse, and marijuana abuse.  The examiner stated that 
the veteran did not report the full symptom criteria 
necessary for a diagnosis of PTSD.  His depression caused him 
distress and discomfort, but he did not indicate that it 
interfered with occupational or social functioning.  It was 
the examiner's opinion that the veteran does get sad when 
reminded of war and death, but his depression is not 
considered to be a result of his military service.   

2005 private treatment records from Dr. L. showed that the 
veteran became tearful and sad when talking about Vietnam.  
The veteran reported loading body bags of soldiers onto a 
plane and witnessing a plane being shot.  He reported being 
agitated, irritable, and having poor concentration.  Records 
show a diagnosis of PTSD. 

A July 2005 letter from Dr. L. states that the veteran has a 
diagnosis of PTSD and is currently under his care.  

At an August 2006 VA examination, the veteran was interviewed 
and the claims file was reviewed.  The veteran reported that 
the news of the current Iraqi war has caused him to recall 
his Vietnam experiences.  He indicated that his sleeping 
troubles were alleviated by his current medication.  The 
veteran reported anger over the government wasting young men 
and resources.  He also stated that he had been seeing a 
psychiatrist for just over a year and furnished a letter 
showing a diagnosis of PTSD.  The examiner noted that the 
veteran had been diagnosed with PTSD in 2002 by a private 
examiner, but the evaluation did not offer a comprehensive 
evaluation of the symptoms required for a full DSM-IV 
diagnosis of PTSD.  Additionally, the examiner noted that the 
veteran was evaluated in July 2003 by a VA examiner who 
concluded that the veteran did not meet the trauma criterion 
for a diagnosis of PTSD.  

The veteran reported to the examiner that he was stationed in 
Vietnam for twelve months.  While in Vietnam, he reported 
that his base was hit by rocket attacks and occasionally 
mortars.  He was not involved in any fire fights, but was 
frightened when the base came under fire.  He also reported 
witnessing a plane crash one afternoon when he was on a 
forklift and waiting for a plane to come in.  He was also 
haunted by seeing body bags.  He stated that these 
experiences did not bother him until the past five years.

The examiner noted that it was significant that the veteran 
showed no significant symptoms of distress or unpleasant 
emotional experience while talking about these events.  The 
veteran also did not appear to be numb or dissociating.  The 
examiner stated that though the veteran described some 
symptoms of PTSD, there is no clear evidence that he meets 
the criteria.  In addition, the examiner stated that the 
emotion he expresses when talking about his stressful events 
is not one suggesting intense horror, helplessness, or fear.  
The veteran does report memories of Vietnam experiences which 
occur on a daily basis and he especially reports anger and 
bitterness about the government involving young people in 
another war.  The veteran also reports a recurrent dream of 
being in Vietnam in a ditch with a weapon and no bullets, 
which is something that did not happen to him but he dreams 
of.  The veteran reports watching war movies and does not 
appear to have difficulty talking about his war experiences.  
In this regard, the examiner reported that the veteran does 
not meet the avoidance criterion for a diagnosis of PTSD.  He 
does report irritability and sleep disturbance, although he 
reports sleeping fairly well now on medication.  The examiner 
noted that though the veteran may meet the arousal criteria, 
he did not exhibit clinically significant distress related to 
the reported experiences in Vietnam nor did he exhibit 
significant impairment of functioning in the social, 
vocational or other arenas.  The veteran did report some 
rather idiosyncratic symptoms of depression, but also 
reported that these symptoms are much better with the current 
medication.  He denied guilty feelings and has not lost 
interest in pleasurable activities.  His appetite was good 
and he denied any suicidal ideation for a number of years.  

The examiner reviewed the claims file and the medical 
records.  The examiner opined that the veteran does not 
suffer from post-traumatic stress disorder.  The veteran does 
suffer from a depressive disorder, not otherwise specified, 
which is complicated by his substance abuse.  The examiner 
noted that a few private practitioners have diagnosed him 
with PTSD.  However, the examiner noted that the progress 
notes from these practitioners do not show that a 
comprehensive evaluation of PTSD was given.  Additionally, 
the examiner noted that a 2003 VA examiner, who specializes 
in the diagnosis and treatment of PTSD in combat veterans, 
did not diagnose PTSD.  In addition, the examiner opined that 
the veteran's depressive disorder, not otherwise specified, 
is not a result of military service.  

In the present claim, the veteran has provided a photograph 
of an aircraft taken in-service, which appears to be in 
distress.  This is considered verification of his statement 
that he witnessed a plane which was burning.  The Board 
accepts this to be valid verification of an in-service 
stressor. 

As there is credible evidence of an in-service stressor, the 
Board must next determine if the veteran actually has PTSD.  
A review of the medical evidence, to include the three VA 
examinations and two letters from private practitioners, and 
private treatment records, indicate that there is not a 
diagnosis of PTSD conforming to the DSM-IV criteria.  
Specifically, the July 2003, March 2005 and August 2006 VA 
examiners specifically stated that the veteran does not have 
the full symptom criteria necessary for a diagnosis of PTSD.  
In this regard, the August 2006 VA examiner noted that it was 
significant that the veteran showed no significant symptoms 
of distress or unpleasant emotional experience while talking 
about the events in Vietnam.  The veteran also did not appear 
to be numb or dissociating.  Additionally, the August 2006 VA 
examiner made specific reference to the fact that the veteran 
did not meet the avoidance criteria or criterion F of the 
DSM-IV criteria for PTSD.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).  The Court has held that a condition or injury 
occurred in-service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As 38 C.F.R. § 4.125 requires that the diagnosis of 
a mental disorder conform to the DSM-IV, the Board finds that 
there is no current diagnosis of PTSD of record and service 
connection for PTSD cannot be granted.

The Board notes that the July 2005 letter from psychiatrist 
Dr. L., treatment records from Dr. L, and the November 2002 
letter from N.M., who is a licensed professional counselor 
and has a master's degree in education, all indicate that the 
veteran has a diagnosis of PTSD.  Additionally, Dr. L's 
treatment records show the veteran's reports of loading body 
bags of dead soldiers onto a plane, witnessing a plane being 
shot and catching on fire, and seeing burning bodies.  
However, these are less probative.  First, the 2002 letter 
from N.M. is not considered to be probative as there is no 
evidence that she is a medical professional; her credentials 
indicate that she is a licensed professional counselor and 
has a master's degree in education.  Next, though Dr. L. is a 
psychiatrist, the August 2006 VA examiner indicated that 
treatment records from Dr. L. did not show that a 
comprehensive evaluation of PTSD was given with respect to 
the criteria in the DSM-IV.  There is also no indication from 
N.M.'s letter, Dr. L.'s letter, or Dr. L's treatment records 
that the DSM-IV criteria were considered in their 
evaluations.  In contrast, the August 2006 VA examiner 
specifically stated that the veteran did not meet the 
criteria of the DSM-IV for PTSD and identified which specific 
criteria were not met.  Therefore, the Board finds that Dr. 
L's letter and treatment records, and N.M.'s letter are 
insufficiently detailed and do not provide an opportunity to 
explore the basis of the opinion.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81(1990).  These opinions are clearly less 
probative than the more thorough VA examination.  
      
The Board notes the veteran's argument that he has a current 
diagnosis of PTSD.  This determination, however, is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Thus, while 
the Board has considered the veteran's assertions, they do 
not outweigh the competent medical evidence of record which 
does not show that the veteran has a current diagnosis of 
PTSD. 

In summary, the most probative evidence establishes that the 
veteran does not have PTSD.  Thus, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Consequently, service connection for PTSD is 
denied.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for post-traumatic stress disorder is 
denied.


REMAND

The veteran seeks service connection for psoriasis.  The 
veteran has a current diagnosis of psoriasis.  The July 2003 
VA examination found that psoriasis may be exacerbated by 
stress and that it is at least as likely as not to be related 
to his military service.  The April 2005 VA examiner 
diagnosed psoriasis and stated that there are no known 
environmental factors which cause the veteran's persistent, 
plaque-type psoriasis.  The examiner opined that it is not at 
least as likely as not that the psoriasis is related to 
service.  However, neither VA examiner reviewed the claims 
folder or noted if psoriasis, or symptoms of psoriasis, were 
present in-service.  Therefore, an additional VA examination 
is required.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should notify the veteran of 
the ratings for the claimed disability and 
the effective date provision for a claim of 
service connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2. After the completion of #1, the RO/AMC 
should schedule the veteran for a VA 
examination.  The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner must review 
service medical records.  If answering any 
question or making any determination would 
require the examiner to resort to 
speculation, the examiner should so state.  
The examiner is asked to express an opinion 
to the following question: 

(a) Is it more likely than not, as likely as not, 
or less likely that not that psoriasis or the 
symptoms of psoriasis were present in-service?

(b) Is it more likely than not, as likely as not, 
or less likely than not that psoriasis was caused 
by Agent Orange exposure? 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


